Citation Nr: 0114239	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  94-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for cervical 
radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected cervical radiculopathy, then evaluated as 30 
percent disabling.  The veteran perfected a timely appeal of 
this determination to the Board.

When this matter was previously before the Board in December 
1996, it was remanded for further development; that 
development is the subject of the following remand.  In 
addition, in the December 1996 remand, the Board observed 
that in a July 1994 rating decision, the RO increased the 
evaluation of the veteran cervical radiculopathy to 40 
percent, effective October 1, 1992.  Because the increase in 
the evaluation of the veteran's cervical radiculopathy does 
not represent the maximum rating available for this 
disability, the veteran's claim for an increased evaluation 
for this condition remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

In the January 1993 rating decision, the RO also denied his 
claim seeking an increased rating for his service-connected 
left upper extremity paresthesias, status post ulnar nerve 
exploration, which was rated as 30 percent disabling.  The 
veteran perfected an appeal of this determination, and in the 
December 1996 decision, the Board denied this claim.  As 
such, this issue is no longer before the Board.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
although the veteran filed this claim in October 1992 and the 
appeal stems from a January 1993 rating decision, it must 
again be remanded for additional development and 
adjudication.

The veteran argues that the medical evidence of record 
supports a 60 percent evaluation for his cervical 
radiculopathy under Diagnostic Code 5293.  He alternatively 
asserts that if the Board concludes that the evidence of 
record is insufficient for such a determination, in light of 
the RO's failure to comply with the Board's December 1996 
remand instructions, the matter must be remanded for further 
development.  Further, his representative cites the decision 
of the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) in support of this 
claim, maintaining that in considering this claim VA must 
address 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  Finally, he 
argues that the disability results in marked interference 
with his employability and that an increased rating under 
38 C.F.R. § 3.321 is also warranted.

When this claim was previously before the Board in December 
1996, it was remanded for further development.  In doing so, 
the Board directed that all pertinent outstanding records of 
the veteran's treatment for his service-connected cervical 
spine disability needed to be associated with the claims 
folder and considered in the adjudication of this appeal.  
The Board also specifically instructed the RO to afford the 
veteran VA orthopedic and neurological examinations to 
determine the nature and severity of the veteran's cervical 
radiculopathy.  The Board instructed that all indicated tests 
and studies had to be performed, including X-ray and 
objective range of motion studies expressed degrees.  The 
Board further indicated that normal ranges of motion were to 
be included for reference.  In addition, all subjective 
complaints and objective findings should be reported in 
detail.  In addition, the Board requested that the examiner 
comment on the related impairments of all anatomical areas, 
such as loss of range of motion in degrees, atrophy, loss of 
sensation, loss of motor strength, and spasm.

A review of the claims folder shows that, in October 1998, 
the veteran was afforded a comprehensive fee-basis VA 
examination.  Unfortunately, however, the examination report 
contains few findings relating to the veteran's service-
connected cervical radiculopathy, the disability at issue.  
In this regard, the Board observes that no range of motion 
are reported and the physician offered no comments as to 
whether the disability was manifested by atrophy, loss of 
sensation, loss of motor strength or spasm.  Further, a 
review of the examination report shows that the examiner did 
not consider the DeLuca factors.  In addition, although the 
examiner discussed many of the veteran's pertinent records, 
many of his VA outpatient treatment records were not 
considered; indeed, to date, records of his VA care, dated 
subsequent to May 1997, have not been associated with the 
claims folder.  In this regard, the Board notes that during 
his March 1994 hearing, the veteran reported receiving 
regular VA care.  Moreover, in the report of the October 1998 
fee-basis examination, dated in November 1998, the examiner 
indicated that the veteran was continuing to be treated by 
VA.

In light of the foregoing, the Board agrees with the 
veteran's representative that, under the circumstances, the 
Board has no discretion but to remand this matter for 
compliance with the December 1996 remand instructions, which 
required that these records be obtained, that the veteran be 
afforded the above examination, and that findings pertinent 
to the above inquiries be contained in the examination 
report.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

In ordering this development, the Board is mindful that the 
October 1998 examiner indicated that further diagnostic tests 
were necessary but that they were unable to contact the 
veteran despite several attempts.  In a VA Form 21-8940 filed 
in November 1996 and a Form 21-4138 filed in March 1997 the 
veteran used a new address.  Nevertheless, VA, and presumably 
the contract examiner, have continued to use the old Roxbury 
Parkway address.  As such, although the Board reiterates that 
the above examination is necessary to properly adjudicate the 
veteran's claim, the veteran should be notified that his 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  Of 
course, lack of notice is also good cause, when VA has been 
apprised of a new address.

In light of the foregoing, the Board concludes that, on 
remand, after all outstanding treatment records are 
associated with the claims file, the veteran should be 
afforded a contemporaneous and thorough VA examination. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the 
examination report, the examiner should opine whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of her cervical spine and the RO must address 
these factors in adjudicating these claims.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. at 
204-7.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of his 
service-connected cervical radiculopathy 
from any facility or source identified by 
the veteran.  This should specifically 
include outstanding records of VA 
treatment, dated since 1997.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  THE NEW ADDRESS 
should be processed.

2.  The RO should notify the veteran that 
arrangements are being made to schedule 
him to undergo further examination.  In 
doing so, the RO clearly should advise 
the veteran of the consequences of his 
failure to report for the examination.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature and severity of his service-
connected cervical radiculopathy.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND and acknowledges such review in 
the examination report. All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
indicate the presence or absence of 
muscle spasm as well as other 
neurological findings appropriate to the 
site of the diseased disc.  The physician 
should also offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  
The physician should also offer an 
overall assessment as to the severity of 
the veteran's cervical radiculopathy, to 
include offering an opinion as to whether 
the veteran has marked interference with 
his employability due to this condition.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


